

116 S3638 IS: Coronavirus Relief Fund Flexibility Act
U.S. Senate
2020-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3638IN THE SENATE OF THE UNITED STATESMay 6, 2020Mr. Sullivan (for himself, Mr. Whitehouse, Ms. Murkowski, Mrs. Capito, Mr. Cramer, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo allow Coronavirus Relief Fund payments to be used to replace revenue shortfalls resulting from COVID–19.1.Short titleThis Act may be cited as the Coronavirus Relief Fund Flexibility Act.2.Use of Coronavirus Relief Fund payments to replace lost revenueEffective as if included in the enactment of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), subsection (d) of section 601 of the Social Security Act, as added by section 5001(a) of the Coronavirus Aid, Relief, and Economic Security Act, is amended to read as follows: (d)Use of fundsA State, Tribal government, and unit of local government shall use the funds provided under a payment made under this section to cover only those costs of the State, Tribal government, or unit of local government that—(1)are necessary expenditures incurred due to the public health emergency with respect to the Coronavirus Disease 2019 (COVID–19) during the period that begins on March 1, 2020, and ends on December 31, 2020; or(2)are necessary to replace State or government revenue shortfalls resulting from the Coronavirus Disease 2019 (COVID–19) during the period that begins on March 1, 2020, and ends on December 31, 2020..